—Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Donald Selsky, Director of the Special Housing and Inmate Disciplinary Program of the New York State Department of Correctional Services, dated January 30, 2001, which affirmed a determination of a Hearing Officer, dated December 2, 2000, made after a Tier III disciplinary hearing, finding the petitioner guilty of violating an institutional rule, and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
*590Contrary to the petitioner’s assertion, the misbehavior report provided identifying information and the factual basis for the charges with sufficient particularity to allow him to prepare a defense (see Matter of Maya v Goord, 272 AD2d 724, 725 [2000]; Matter of Abdur-Raheem v Mann, 85 NY2d 113, 123 [1995]; Matter of Lahey v Kelly, 71 NY2d 135, 144 [1987]). Moreover, the determination that the petitioner violated an institutional rule is supported by substantial evidence (see Matter of Abdur-Raheem v Mann, supra; Matter of Bryant v Coughlin, 77 NY2d 642, 647 [1991]; Matter of Foster v Coughlin, 76 NY2d 964, 966 [1990]; Matter of James v Strack, 214 AD2d 674, 675 [1995]).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.